EXHIBIT 12.1 WEINGARTEN REALTY INVESTORS COMPUTATION OF RATIOS OF EARNINGS AND FUNDS FROM OPERATIONS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS (Amounts in thousands) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Income from continuing operations $ 35,622 $ 29,664 $ 72,431 $ 62,070 Add: Portion of rents representative of the interest factor 283 247 540 490 Interest on indebtedness 35,653 34,331 71,719 68,361 Out-of-market mortgage adjustment 1,817 1,873 3,635 3,747 Preferred dividends 5,775 2,525 10,503 5,050 Net income as adjusted $ 79,150 $ 68,640 $ 158,828 $ 139,718 Fixed charges: Interest on indebtedness $ 35,653 $ 34,331 $ 71,719 $ 68,361 Out-of-market mortgage adjustment 1,817 1,873 3,635 3,747 Capitalized interest 6,636 1,346 12,491 2,155 Preferred dividends 5,775 2,525 10,503 5,050 Portion of rents representative of the interest factor 283 247 540 490 Fixed charges $ 50,164 $ 40,322 $ 98,888 $ 79,803 RATIO OF EARNINGS TO COMBINED FIXED CHARGES CHARGES AND PREFERRED DIVIDENDS 1.58 1.70 1.61 1.75 Net income available to common shareholders $ 70,002 $ 87,741 $ 116,659 $ 139,825 Depreciation and amortization 34,438 32,710 68,474 65,158 Gain on sale of properties (38,253 ) (58,654 ) (53,198 ) (77,353 ) Funds from operations 66,187 61,797 131,935 127,630 Add: Portion of rents representative of the interest factor 283 247 540 490 Preferred dividends 5,775 2,525 10,503 5,050 Interest on indebtedness 35,653 34,331 71,719 68,361 Out-of-market mortgage adjustment 1,817 1,873 3,635 3,747 Funds from operations as adjusted $ 109,715 $ 100,773 $ 218,332 $ 205,278 RATIO OF FUNDS FROM OPERATIONS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS 2.19 2.50 2.21 2.57
